           Case 1:14-cr-10363-RGS Document 1819 Filed 12/20/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,
                                                       CRIMINAL NO. 14-CR-10363-RGS
 v.

 GREGORY CONIGLIARO et al.,

          Defendants.


                     GREGORY CONIGLIARO’S MOTION FOR
            JUDGMENT OF ACQUITTAL OR, ALTERNATIVELY, A NEW TRIAL

         Pursuant to Fed. R. Crim. P. 29(c)’s requirement that a Motion for Judgment of Acquittal

be filed within 14 days of a guilty verdict, Mr. Conigliaro hereby files this Motion for Judgment

of Acquittal. Alternatively, pursuant to Fed. R. Crim. P. 33(a), Mr. Conigliaro moves for a new

trial.

         On or before January 25, 2019 Mr. Conigliaro will submit memorandum of law in support

of this motion, as ordered by the on December 17, 2018 (Dkt. 1815).


                                                  Respectfully submitted,

                                                  GREGORY A. CONIGLIARO,

                                                  By his attorneys,


                                                  /s/ Daniel M. Rabinovitz
                                                  Daniel M. Rabinovitz, Esq. (BBO #558419)
                                                  Shawn Lu, Esq. (BBO #679755)
                                                  MURPHY & KING, P.C.
                                                  One Beacon Street, 21st Fl.
                                                  Boston, Massachusetts 02108
                                                  (617) 423-0400 – phone
                                                  (617) 423-0498 – fax
                                                  drabinovitz@murphyking.com
Dated: December 20, 2018                          slu@muprhyking.com



752149v1/6847-001
           Case 1:14-cr-10363-RGS Document 1819 Filed 12/20/18 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-participants on December 20, 2018.



                                                      /s/ Daniel M. Rabinovitz
                                                      Daniel M. Rabinovitz




                                                  2
752149v1/6847-001
